The only error presented for decision is the action of the lower court overruling appellant's petition for a writ of error  coram nobis, which error presented must be decided 1.  exclusively upon the evidence presented to the trial court. The appellee insists that the original bill of exceptions of the evidence is not in the record for the reason that the date of the presentation of the original bill of exceptions to the judge for settlement and signature is not stated in the bill itself. The statute in express terms requires that "the date of the presentation shall be stated in the bill of exceptions," etc. § 686 Burns 1926, Acts 1881 (Spec. Sess.) ch. 38, Civil Code § 406, p. 317; Orton v. Tilden (1886), 110 Ind. 131, 139, 10 N.E. 936; Buchart v. Berger (1888), 115 Ind. 123, 17 N.E. 125; Rigler v. Rigler (1889), 120 Ind. 431-433, 22 N.E. 776;McCoy v. State, ex rel. (1889), 121 Ind. 160, 22 N.E. 986;City of Plymouth v. Fields (1890), 125 Ind. 323, 25 N.E. 346;Buckner v. Spaulding (1890), 127 Ind. 229, 26 N.E. 792. But see Hale v. Matthews (1888), 118 Ind. 527, 529, 530, 21 N.E. 43.
Judgment affirmed.